First of all, I would like to congratulate His Excellency Mogens Lykketoft on his election as the President of the General Assembly at its seventieth session and wish him much success. I also extend my thanks to the outgoing President, His Excellency Mr. Sam Kutesa, for his valuable contribution to the work of the Organization, as well as my best wishes for his future endeavours. I would also like to commend Secretary-General Ban Ki-moon for his able leadership, as well as the United Nations agencies for their active engagement with Member States.
It gives me great pleasure to be here as we commemorate together the seventieth anniversary of the founding of the Organization. This is indeed a historic occasion to celebrate our achievements, as well as to reflect on matters that require our urgent action.
The existence of the United Nations for the past 70 years is a testament to its relevance. It has become the world body that we look up to, our point of reference on all aspects of humankind, and it has no equal. It was established in 1945 in the wake of the mass destruction brought about by the Second World War, and the need to restore peace and security was its main focus. Today, its mandate has grown hugely to include emerging challenges and evolving threats, such as the proliferation of weapons of mass destruction, climate change, pandemic diseases and terrorism and violent extremism. As part of a comprehensive global mandate, it has also been tasked with addressing multidimensional socioeconomic matters.
We recognize that the United Nations is not a panacea for all of the world’s woes, but that has not diminished its overall success. On that note, we commend the role played by all of the United Nations agencies and the Organization’s development work aimed at improving people’s lives around the world.
One profound achievement is in the containment of pandemic diseases, which pose serious threats to the world’s population. In 1980, the World Health Organization succeeded in completely eradicating smallpox and, more recently, it worked with affected countries to contain the breakout of the Middle East respiratory syndrome and Ebola.
Over the years, we have seen how our humanitarian workers and peacekeepers risk their lives to carry out the work of the United Nations, with some losing their lives in the course of their noble work. Those brave individuals will always deserve our highest respect for their commitment and sacrifice to make our world a safer place.
With a membership of 193 States, the expectations will inevitably be high for the effectiveness of the Organization in addressing the ever-increasing issues that affect the lives of the people we represent. I am therefore pleased that our new post-2015 development agenda, contained in the 2030 Agenda for Sustainable Development (see resolution 70/1), embraces most, if not all, of those concerns. Its inclusiveness signifies the trust and faith that we have in our Organization. It is therefore important that we fulfil our national and collective responsibilities to implement the new Agenda and realize our peoples’ hopes and dreams for a better life.
24/54 15-29562

30/09/2015 A/70/PV.19
In 1984, Brunei Darussalam’s admission into the United Nations signified a global endorsement of its sovereignty and territorial integrity as a fully independent nation. Since then, we have benefited extensively from that membership. The United Nations has provided us with a platform for enhancing our bilateral and multilateral relations with our friends and partners. Through the United Nations, we have also been able to demonstrate our unwavering commitment to the maintenance of peace, stability and development. Brunei Darussalam firmly believes that tolerance, compassion and social harmony have been essential for the lasting peace and security that our close-knit community has been enjoying to this day. Such values have been the foundation of our country’s stability and prosperity, which has provided an enabling environment for development.
In our region, the shared principles of the member States of the Association of Southeast Asian Nations (ASEAN), namely, territorial integrity, non-interference, consensus, the rule of law and good governance, guide our efforts to achieve closer cooperation for peace, stability and prosperity. That national and regional experience represents our contribution to the United Nations as part of the multilateral process. And it is through the United Nations that I envision the creation of a caring global community with similar values and principles that can unleash our potential to work and achieve greater things together. In order to bring us closer together and foster greater understanding and empathy with one another, we should nurture more cultural exchanges, which would enable us to live as a family of nations. In that way, we might be able to avert new conflicts and better utilize the resources of socioeconomic development.
According to the World Bank, the average cost of civil war is equivalent to more than 30 years of gross domestic product growth for a medium-size developing country. The cost of peacekeeping during and after a civil war is also extremely high and, above all, there is the loss of lives, which cannot be measured. Preventive diplomacy is therefore a cost-effective means of addressing conflicts, and certainly an integral part of conflict prevention efforts. It is a long-term process and a worthwhile investment, in which the United Nations has made some headway. We highly value the important work of the good offices of the Secretary-General, the Special Envoys and the resident political missions as
some of the key tools of preventive diplomacy. However, more can be done to enhance conflict prevention.
If we wish to move forward, the Secretary-General’s view — and I agree — is that we have to strengthen the partnerships between the United Nations and regional or subregional organizations. Such organizations have a unique influence and easy access to crisis situations in their respective regions, and the United Nations should be able to leverage that strength to defuse tension before it escalates into conflicts. Through the ASEAN Regional Forum, ASEAN member States, along with other member participants, have long worked together to create an atmosphere of trust and confidence. Two years ago, they adopted a workplan on preventive diplomacy, and its implementation has made significant progress and contributed towards the maintenance of peace and security in the region. I wish to take this opportunity to thank the United Nations for providing coaching and training programmes to help ASEAN implement that plan. I believe that our Organization is in the best position to promote the necessary cooperation and partnerships based on mutual respect, understanding and tolerance, which can prevent wars and conflicts, religious persecution, violent ideological confrontation and terrorism.
Since our last gathering, we have witnessed the tragic loss of life caused by inhumane terrorist acts in various parts of the world. Such acts are unacceptable, and we join others in condemning terrorism and in totally rejecting extremism and radicalism. We reiterate our support for all efforts by the international community to prevent and eliminate all forms of terrorism. In that regard, we also support intercultural dialogue among peoples of different religions, cultures and initiatives, such as the United Nations Alliance of Civilizations, the Global Movement of Moderates, the King Abdullah Bin Abdulaziz International Centre for Interreligious and Intercultural Dialogue, World against Violence and Violent Extremism, and the Summit on Countering Violent Extremism.
It is crucial that we address the root causes of terrorism and extremism in a comprehensive manner. We need to ensure that irresponsible parties do not exploit the despair and suffering of others to fuel their own extremist agendas. That is why we need to resolve the plight of our Palestinian brothers and sisters, an issue that remains at the core of the conflict in the Middle East. For over 60 years, Palestinians have struggled to achieve self-determination. A lasting
15-29562 25/54

A/70/PV.19 30/09/2015
peaceful solution is long overdue. In that regard, I am pleased to see that Palestine has been accepted as a member in various international bodies. That has been reflected in the General Assembly’s historic decision to allow the flag of Palestine to fly proudly with the flags of other sovereign and independent nations of this world body. Those are all positive developments that should contribute to obtaining the recognition of Palestinian statehood.
I wish to reiterate our commitment to continuing to work with others to ensure that the United Nations remains a strong force for peace, security and human rights. After all, the success of our Organization lies in our own collective efforts, which constitute the true strength of this Organization.
